Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

This office action is responsive to communication filed on 10/13/2020. Claims 1 - 20 have been examined.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (US20110119593A1) hereinafter Jacobson in view of Behforooz et al. (US20120323909A1) hereinafter Behforooz, and further in view of Whalin et al. (US20190273627A1) hereinafter Whalin.

As per claim 1. One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method (Jacobson, par0010 teaches the disclosure includes methods and apparatuses which perform these methods, including data processing systems which perform these methods, and computer readable media containing instructions which when executed on data processing systems cause the systems to perform these methods).
of enhancing online contents based on digital alliance data, (Jacobson, par0127 teaches the computer 204 receive an e-mail sent by the first user from the computer 202, the e-mail contain a social network profile name for the first user, the computer 204 extract this social network profile name from the e-mail and use it to access a social network webpage 216 / based on digital alliance data. The social network webpage 216 contains additional contact information and other information that is extracted and used to create a person profile for the first user / enhancing online contents. The social network webpage 216 can also contain additional contacts that can be associated with the first user in a person profile. For example, persons on the friends list of the social network webpage 216, or persons who have posted comments or messages on the social network webpage 216 can be listed as contacts in a contact network for the first user).
at a first user device associated with a first user and a first user account managed by a communication data management server; (Jacobson, par0122 teaches in the system 200, a first device (e.g., computer 202) belonging to a first user can transmit a communication to a second device (e.g., computer 204) belonging to a second user over a computer network 206. The computer network 206 can be the Internet, an intranet, a LAN system or a company's internal computer network).
extracting a type of data of a plurality types of data from a body or metadata of the webpage; (Jacobson, par0075 teaches the contact information 146 can be collected [extracted] from a variety of sources including communications between the person 132 and the user, communications between the user and other persons, e-mail body text, e-mail metadata, e-mail header information, e-mail attachments, web search engines, people search engines, social networks, e-mail clients, instant messages, personal web pages, telephone directories, scanned business card data, text messages, picture sharing websites, video sharing websites, personal profile pages, telephone communications, or customer relationship management systems).
determining whether the type of data matches certain data regarding a contact of an alliance network of the first user account, (Behforooz (par0020-0021), Jacobson, par0129 teaches information extracted from communications between the first user and second user can also be used to update profile information on a social network webpage or other webpage. For example, the computer 204 can detect that the second user system has primarily used e-mail address [data regarding a contact] “david@foo.com” in recent communications, while the second user's profile on the social network [an alliance network] webpage 216 shows his email address as “david@bar.com”).
the alliance network comprising one or more user accounts managed by the communication data management server, each of the one or more user accounts as an alliance network member to the first user account sharing relationship information with the first user account through one or more alliances, (Jacobson, par0041-0042 teaches the contacts 128 [one or more user accounts] listed in the contact network 122 can be collected from sources other than communications between the user and the sender 112. In one implementation, the sender 112 can provide a list of contacts to the user to include in the contact network 122 for the sender 112. The sender 112 can provide the list of contacts to the user through sharing the list of contacts on a shared network, or by sending a communication to the user with, for example, the list of contacts in a body of the communication or in an attachment to the communication. In some implementations, the system 100 can collect data from outside sources in order to determine contacts 128 to be listed in the contact network 122. The system 100 can query various sources to extract information on contacts that can be associated with the sender 112 and listed in the contact network 122. Sources of information that can be queried to derive contacts associated with the sender 112 can include web search engines, people search engines, social networks, personal web pages, telephone directories, scanned business card data or company website profiles [user account sharing relationship information with the first user account through one or more alliances]).
(Jacobson, par0129 teaches information extracted from communications between the first user and second user can also be used to update profile information on a social network webpage or other webpage. For example, the computer 204 can detect that the second user system has primarily used e-mail address “david@foo.com” in recent communications, while the second user's profile on the social network webpage 216 shows his email address as “david@bar.com”. The computer 204 can share the second user's new e-mail address with the social network webpage 216 and the social network can automatically update the second user's info or suggest he update it based on this changed behavior recorded by the computer 204).
          Jacobson does not explicitly discloses each alliance comprising two user accounts managed by the communication data management server, each of the two user accounts as an ally of the other user account in the alliance offering a set of digital communications indicating one or more relationships, information regarding at least one of the one or more relationships being shared with the other user account in the alliance, the contact being a sender or a receiver of a digital communication in the one or more sets of private digital communications offered by an alliance network member of the one or more alliance network members, the method comprising: receiving from a web server a webpage, causing displaying the updated webpage by the first user device. 
          Behforooz however discloses each alliance comprising two user accounts managed by the communication data management server, each of the two user (Behforooz, Fig1, Fig2, par0032-0035 teaches FIG. 2 is a diagram of an example social network 200 including social circles. A user 202 is a member of a social network that supports the creation and use of social circles (e.g., the social network provided by the server device 112 [two user accounts managed by the communication data management server] of FIG. 1). In the present example, the user 202 has a number of contacts 204 a-204 i with which the user 202 can have some form of relationship (e.g., friends, coworkers, customers, teammates, clients, relatives, club members, classmates). The user 202 categorizes the contacts 204 a-204 i by assigning them to one or more social circles [each alliance comprising two user accounts], such as a social circle 210, a social circle 220, a social circle 230, and a social circle 240.The social circle 210 is a personal social circle. In some implementations, personal social circles are groupings created by and may be known only to the user 202 (e.g., the contacts 204 a, 204 b may receive no indication that they are in the user's 202 personal social circle 210). In some implementations, personal social circles are groupings created by the user 202 and may be known to the user 202 as well as the contacts (e.g., contacts 204 a, 204 b) that are members of the social circle (e.g., the contacts 204 a, 204 b receive an indication that they have been added to the personal social circle 210). In some implementations, personal social circles may be used to organize and categorize the contacts 204 a-204 i in ways that are relevant to the user 202. In some implementations, the user 202 may use personal social circles to organize contacts in order to discretely target which of his contacts 204 a-204 h will see certain postings or have access to particular information. For example, the user 202 may be planning a surprise party for a small group of friends. As such, the user can organize contacts into “Surprise Party Attendees” and “Surprise Party Honorees” personal social circles. By doing so, the user 202 may better target selected postings to the friends attending and/or helping to plan the surprise party (i.e., Surprise Party Attendees), while targeting selected postings to friends that are to be honored at the surprise party (i.e., Surprise Party Honorees) to maintain the integrity of the surprise. The social circle 220 is a shared private social circle, which may also be referred to simply as a shared circle. In general, shared private social circles are social circles that the user 202 creates and invites contacts to voluntarily join. Contacts that accept the invitation become members of the shared private social circle. Members of a shared private social circle can see information posted to that circle by the user 202 and can post information to be shared with other members of the shared private social circle [each of the two user accounts as an ally of the other user account in the alliance offering a set of private digital communications indicating one or more relationships]. For example, the user 202 may tend to post a large number of jokes to the social network. However, while some of the contacts 204 a-204 i may find the jokes to be entertaining, others may find them to be simply annoying. Realizing this, the user 202 may create a “jokes” shared private social circle and invite some or all of the contacts 204 a-204 i to join. With the “jokes” social circle in place, the user 202 may post witticisms to the “jokes” circle, and only those contacts who have accepted the invitation are able to see the user's 202 comicality. Similarly, members of the shared private social circle are able to post messages to the circle, and those posts are visible to other members of that circle[information regarding at least one of the one or more relationships being shared with the other user account in the alliance]).
the contact being a sender or a receiver of a digital communication in the one or more sets of private digital communications offered by an alliance network member of the one or more alliance network members; (Behforooz, Fig1, Fig2, par0045 teaches posts can be distributed to contacts within the social network including one or more social circles, such that they are exclusively viewable by the indicated contacts and/or contacts within one or more indicated social circles. For example, and as discussed previously, a user of the social networking service can generate a post and indicate one or more social circles for distribution of the post. In some implementations, an auto-complete component enables the user to type in part of the name of a social circle and/or individual contact to specify which social circles and/or individual contacts require delivery of the post content. During a post write-time, a post data set is transmitted from the user's client computing device (e.g., client device 102 of FIG. 1) to a distribution hub, which can be provided at a server (e.g., server device 112 of FIG. 1)).
the method comprising: receiving from a web server a webpage, (Behforooz par0087 teaches Implementations of the present disclosure can be realized in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the present disclosure, or any combination of one or more such back end, middleware, or front end components).
(Behforooz par0058 teaches FIG. 3 depicts an example graphical user interface (GUI) 300 for creating, editing and/or maintaining social circles. The GUI 300 can provide a social graph editor user interface (UI). In some implementations, the UI 301 can be an interface presented by a purpose made social networking application, while in some implementations the UI 301 can be one or more web pages of a social networking website displayed in a general purpose web browser[causing displaying the updated webpage by the first user device]).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of each alliance comprising two user accounts managed by the communication data management server, each of the two user accounts as an ally of the other user account in the alliance offering a set of digital communications indicating one or more relationships, information regarding at least one of the one or more relationships being shared with the other user account in the alliance, the contact being a sender or a receiver of a digital communication in the one or more sets of private digital communications offered by an alliance network member of the one or more alliance network members, the method comprising: receiving from a web server a webpage, causing displaying the updated webpage by the first user device, as taught by Behforooz in the non-transitory storage media of Jacobson, so social networks provide services that enable users to identify and associate with groups of other users who share a common interest, see Behforooz, par0003.

         Whalin however discloses of a private communication account associated with the user account, (Whalin, par0232 teaches referring to FIG. 28, one of the ways the word may spread may be though tying the event to a social communications facility, such as Twitter, Facebook, an RSS feed, and the like. The user may be able to push content into one or more social communications facilities, such as through a social networking user interface 2800. For example, content may be pushed into a Twitter stream. The user may open a new account on the social communications facility, or tie to an existing account. For example, if the promoter chooses to tie their container to a Twitter account, people may then be able to follow the build-up of events, follow the events unfold, follow reaction to the events (e.g. before, during, and after the events). In embodiments, participating individuals may be able to tie the events at their locations and/or venue to separate accounts).
the set of digital communications indicating one or more relationships (Whalin, par0225 teaches the present invention may include alliance discussion, which may provide a combined online message forum and mailing list for each Alliance. Members of the Alliance may be able to post messages online through the site, send an email message to the Alliance mailing list, and the like. Members may opt to receive all messages by email, to receive only responses within a given thread by email, to view all messages on the web site, and the like. Individual threads of discussion may be flagged as private (e.g., only visible to members of the Alliance), as public (e.g., viewable by everyone), and the like).
with one or more individuals other than a user of the other user account in the alliance  (Whalin, par0227 teaches In embodiments, the present invention may include alliance resources, where each alliance may have the ability to create and publish wiki-style web resource pages as part of their Alliance site. These pages may be collaboratively created and edited by all members of the Alliance, though the Alliance Organizer may have final approval on what pages and changes are publicly visible outside of the Alliance members. Like alliance discussions, each resource page may be flagged as public (e.g., viewable by all site visitors) or private (e.g., only visible to Alliance members).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a private communication account associated with the user account, the set of digital communications indicating one or more relationships with one or more individuals other than a user of the other user account in the alliance, as taught by Whalin in the non-transitory storage media of Jacobson and Behforooz, so internet related applications support geographically distributed communications making the Internet one of the most popular sources for obtaining and sharing information, see Whalin, par0003-0004.

As per claim 2.  Jacobson, Behforooz and Whalin disclose the non-transitory storage media of claim 1.
(Jacobson, par0127 teaches the social network webpage 216 can contain additional contact information and other information that can be extracted and used to create a person profile for the first user. The social network webpage 216 can also contain additional contacts that can be associated with the first user in a person profile. For example, persons on the friends list of the social network webpage 216, or persons who have posted comments or messages on the social network webpage 216 can be listed as contacts in a contact network for the first user).

As per claim 3.  Jacobson, Behforooz and Whalin disclose the non-transitory storage media of claim 1.
          Jacobson further discloses the plurality types of data including an identifier of an individual, a name of an organization, an identifier of a communication account, a physical address, a job title, or an identifier of an Internet domain. (Jacobson, par0035 teaches the information displayed in the person profile 108 includes an e-mail address 116, a phone number 118, communication statistics 120, a contact network 122, a conversation list 124, and a files exchanged list 126. In some implementations, the person profile 108 can display additional contact information such as name, screen names, social network profile names, social network profile URLs, physical addresses, website URLs, additional e-mail addresses, or additional telephone numbers).

As per claim 4.  Jacobson, Behforooz and Whalin disclose the non-transitory storage media of claim 1.
          Jacobson further discloses the determining comprising: sending a request to the communication data management server, the request including the type of data and user data related to the first user account, receiving the specific data from the communication data management server. (Jacobson, par0124 teaches the computer 204 can receive an e-mail sent by the first user from the computer 202. The computer 204 can perform a search using a search engine 208 with the first user's e-mail address as the search criteria [sending a request to the communication data management server]. The search engine 208 can return a search result [receiving the specific data] that includes the first user's phone number. This phone number can be displayed as part of a person profile for the first user. The search engine 208 can also return the URL for or link to a personal website 210 belonging to the first user. The personal website 210 may contain additional information about the first user that can be used to create a person profile, such as additional contact information).

As per claim 5.  Jacobson, Behforooz and Whalin disclose the non-transitory storage media of claim 1.
          Jacobson further discloses when the certain data identifies the contact of the alliance network, the specific data including additional data describing the contact, when the certain data identifies an organization employing the contact, (Jacobson, par0081 teaches contact information 146 for the person 132 can include an e-mail address “jertel@examplecompanyltd.com”. A web search can be performed to identify the website associated with the e-mail extension “examplecompanyltd.com”. For example, this e-mail extension can be associated with a company called “Example Company ltd.” The website for Example Company ltd. can then be searched for information about the person 132. The website may include a profile page for the person 132 that includes contact information that can be added to the list of contact information 146 for the person 132's person profile 130. In addition, the URL for the profile page can be added to the list of contact information 146 for the person 132's person profile 130).
the specific data including data related to additional contacts of the alliance network employed by the organization. (Jacobson, par0125 teaches the e-mail address belonging to the first user may include an extension for a company. The computer 204 can perform a search using the search engine 208 with the e-mail extension as the search criteria. A result returned by the search can be a company website. The company website can be searched to reveal a profile page 212 for the first user on the company website [additional contacts profiles within the company will be revealed]. The profile page 212 may contain additional information about the first user that can be used to create a person profile, such as additional contact information or biographical information).

As per claim 6.  Jacobson, Behforooz and Whalin disclose the non-transitory storage media of claim 1.
          Jacobson does not explicitly discloses the specific data including particular data related to a specific alliance network member that offered a specific digital communication in the one or more sets of private digital communications, the particular 
          Behforooz however discloses disclose the specific data including particular data related to a specific alliance network member that offered a specific digital communication in the one or more sets of private digital communications, the particular data indicating a communication score of a communication path for the first user to connect with the contact through a user of the specific alliance network member. (Behforooz, par0067-0068 teaches each query-based social circle may be scored based on a relevance of the query-based social circle to the particular user. In some examples, the relevance score can be based on the frequency at which the particular user interacts with the underlying subject of the social circle. For example, in the case of the underlying subject including a location (e.g., restaurant, park, coffee shop, museum), the relevance score can be based on the frequency at which the particular user visits the location. The more frequent that the user visits the location, the higher the relevance score. For example, the relevance score corresponding to a query-based social circle for a location that the user visits on a daily basis may be higher than the relevance score corresponding to a query-based social circle for a location that the user visits infrequently. In some implementations, the query-based social circles can be ranked in order based on the respective relevance scores and the top scoring (e.g., top two, top three) query-based social circles are displayed to the user).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of disclose the specific data including particular data related to a specific alliance network 

As per claim 11. A computer-implemented method (Jacobson, par0010 teaches the disclosure includes methods and apparatuses which perform these methods, including data processing systems which perform these methods, and computer readable media containing instructions which when executed on data processing systems cause the systems to perform these methods).
of enhancing online content based on digital alliance data, (Jacobson, par0127 teaches the computer 204 receive an e-mail sent by the first user from the computer 202, the e-mail contain a social network profile name for the first user, the computer 204 extract this social network profile name from the e-mail and use it to access a social network webpage 216 / based on digital alliance data. The social network webpage 216 contains additional contact information and other information that is extracted and used to create a person profile for the first user / enhancing online contents. The social network webpage 216 can also contain additional contacts that can be associated with the first user in a person profile. For example, persons on the friends list of the social network webpage 216, or persons who have posted comments or messages on the social network webpage 216 can be listed as contacts in a contact network for the first user).
comprising: managing by a processor, a plurality of user accounts, including a first user account associated with a first user and a first user device; (Jacobson, par0122 teaches in the system 200, a first device (e.g., computer 202) belonging to a first user can transmit a communication to a second device (e.g., computer 204) belonging to a second user over a computer network 206. The computer network 206 can be the Internet, an intranet, a LAN system or a company's internal computer network [network would have servers {processors} that manage accounts { a plurality of user accounts} to control access]).
and extracting a type of data of a plurality types of data from a body or metadata of the webpage; (Jacobson, par0075 teaches the contact information 146 can be collected [extracted] from a variety of sources including communications between the person 132 and the user, communications between the user and other persons, e-mail body text, e-mail metadata, e-mail header information, e-mail attachments, web search engines, people search engines, social networks, e-mail clients, instant messages, personal web pages, telephone directories, scanned business card data, text messages, picture sharing websites, video sharing websites, personal profile pages, telephone communications, or customer relationship management systems).
receiving a request generated from executing the client program for determining whether the type of data matches certain data regarding a contact of the alliance network of the first user account (Jacobson, par0128 teaches a search performed using the search engine 208 can return a URL or link for a photo or video sharing website 218 on which the first user has a profile. Additional contact information or biographical information that can be extracted and used to create a person profile for the first user. For example, a profile belonging to the first user on a video sharing website may include an instant message screen name for the first user. This screen name can be extracted and displayed as part of a person profile for the first user).
the alliance network comprising one or more of the plurality of user accounts, each of the one or more user accounts as an alliance network member to the first user account sharing relationship information with the first user account through one or more alliances, (Jacobson, par0041-0042 teaches the contacts 128 listed in the contact network 122 can be collected from sources other than communications between the user and the sender 112. In one implementation, the sender 112 can provide a list of contacts to the user to include in the contact network 122 for the sender 112. The sender 112 can provide the list of contacts to the user through sharing the list of contacts on a shared network, or by sending a communication to the user with, for example, the list of contacts in a body of the communication or in an attachment to the communication. In some implementations, the system 100 can collect data from outside sources in order to determine contacts 128 to be listed in the contact network 122. The system 100 can query various sources to extract information on contacts that can be associated with the sender 112 and listed in the contact network 122. Sources of information that can be queried to derive contacts associated with the sender 112 can include web search engines, people search engines, social networks, personal web pages, telephone directories, scanned business card data or company website profiles).
(Jacobson, par0129 teaches information extracted from communications between the first user and second user can also be used to update profile information on a social network webpage or other webpage. For example, the computer 204 can detect that the second user system has primarily used e-mail address “david@foo.com” in recent communications, while the second user's profile on the social network webpage 216 shows his email address as “david@bar.com”. The computer 204 can share the second user's new e-mail address with the social network webpage 216 and the social network can automatically update the second user's info or suggest he update it based on this changed behavior recorded by the computer 204).
          Jacobson does not explicitly discloses each alliance comprising two of the plurality of user accounts, each of the two user accounts as an ally of the other user account in the alliance offering a set of digital communications indicating one or more relationships, information regarding at least one of the one or more relationships being shared with the other user account in the alliance, the contact being a sender or a receiver of a digital communication in the one or more sets of private digital communications offered by an alliance network member of the one or more alliance network members, causing sending, by the processor, a client program comprising a set of computer- executable instructions to the first user device, the set of computer-executable instructions configured for: receiving a webpage at the first user device; sending the specific data to the first user device, the set of computer-executable 
          Behforooz however discloses each alliance comprising two of the plurality of user accounts, each of the two user accounts as an ally of the other user account in the alliance offering a set of digital communications indicating one or more relationships, information regarding at least one of the one or more relationships being shared with the other user account in the alliance, (Behforooz, Fig1, Fig2, par0032-0035 teaches FIG. 2 is a diagram of an example social network 200 including social circles. A user 202 is a member of a social network that supports the creation and use of social circles (e.g., the social network provided by the server device 112 [two user accounts managed by the communication data management server] of FIG. 1). In the present example, the user 202 has a number of contacts 204 a-204 i with which the user 202 can have some form of relationship (e.g., friends, coworkers, customers, teammates, clients, relatives, club members, classmates). The user 202 categorizes the contacts 204 a-204 i by assigning them to one or more social circles [each alliance comprising two user accounts], such as a social circle 210, a social circle 220, a social circle 230, and a social circle 240.The social circle 210 is a personal social circle. In some implementations, personal social circles are groupings created by and may be known only to the user 202 (e.g., the contacts 204 a, 204 b may receive no indication that they are in the user's 202 personal social circle 210). In some implementations, personal social circles are groupings created by the user 202 and may be known to the user 202 as well as the contacts (e.g., contacts 204 a, 204 b) that are members of the social circle (e.g., the contacts 204 a, 204 b receive an indication that they have been added to the personal social circle 210). In some implementations, personal social circles may be used to organize and categorize the contacts 204 a-204 i in ways that are relevant to the user 202. In some implementations, the user 202 may use personal social circles to organize contacts in order to discretely target which of his contacts 204 a-204 h will see certain postings or have access to particular information. For example, the user 202 may be planning a surprise party for a small group of friends. As such, the user can organize contacts into “Surprise Party Attendees” and “Surprise Party Honorees” personal social circles. By doing so, the user 202 may better target selected postings to the friends attending and/or helping to plan the surprise party (i.e., Surprise Party Attendees), while targeting selected postings to friends that are to be honored at the surprise party (i.e., Surprise Party Honorees) to maintain the integrity of the surprise. The social circle 220 is a shared private social circle, which may also be referred to simply as a shared circle. In general, shared private social circles are social circles that the user 202 creates and invites contacts to voluntarily join. Contacts that accept the invitation become members of the shared private social circle. Members of a shared private social circle can see information posted to that circle by the user 202 and can post information to be shared with other members of the shared private social circle [each of the two user accounts as an ally of the other user account in the alliance offering a set of private digital communications indicating one or more relationships]. For example, the user 202 may tend to post a large number of jokes to the social network. However, while some of the contacts 204 a-204 i may find the jokes to be entertaining, others may find them to be simply annoying. Realizing this, the user 202 may create a “jokes” shared private social circle and invite some or all of the contacts 204 a-204 i to join. With the “jokes” social circle in place, the user 202 may post witticisms to the “jokes” circle, and only those contacts who have accepted the invitation are able to see the user's 202 comicality. Similarly, members of the shared private social circle are able to post messages to the circle, and those posts are visible to other members of that circle[information regarding at least one of the one or more relationships being shared with the other user account in the alliance]).
the contact being a sender or a receiver of a digital communication in the one or more sets of private digital communications offered by an alliance network member of the one or more alliance network members; (Behforooz, Fig1, Fig2, par0045 teaches posts can be distributed to contacts within the social network including one or more social circles, such that they are exclusively viewable by the indicated contacts and/or contacts within one or more indicated social circles. For example, and as discussed previously, a user of the social networking service can generate a post and indicate one or more social circles for distribution of the post. In some implementations, an auto-complete component enables the user to type in part of the name of a social circle and/or individual contact to specify which social circles and/or individual contacts require delivery of the post content. During a post write-time, a post data set is transmitted from the user's client computing device (e.g., client device 102 of FIG. 1) to a distribution hub, which can be provided at a server (e.g., server device 112 of FIG. 1)).
causing sending, by the processor, a client program comprising a set of computer- executable instructions to the first user device, the set of computer-executable instructions configured for: receiving a webpage at the first user device; causing displaying the updated webpage by the first user device (Behforooz par0058 teaches FIG. 3 depicts an example graphical user interface (GUI) 300 for creating, editing and/or maintaining social circles. The GUI 300 can provide a social graph editor user interface (UI). In some implementations, the UI 301 can be an interface presented by a purpose made social networking application, while in some implementations the UI 301 can be one or more web pages of a social networking website displayed in a general purpose web browser).
sending the specific data to the first user device, the set of computer-executable instructions further configured for: updating the webpage with the specific data related to the contact; and (Behforooz par0087 teaches Implementations of the present disclosure can be realized in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the present disclosure, or any combination of one or more such back end, middleware, or front end components).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of each alliance comprising two of the plurality of user accounts, each of the two user accounts as an ally of the other user account in the alliance offering a set of digital communications indicating one or more relationships, information regarding at least one of the one or more relationships being shared with the other user account in the alliance, the contact being a sender or a receiver of a digital communication in the one or more sets of private digital communications offered by an alliance network member of 
          Jacobson and Behforooz do not explicitly disclose of a private communication account associated with the user account, the set of digital communications indicating one or more relationships with one or more individuals other than a user of the other user account in the alliance. 
         Whalin however discloses of a private communication account associated with the user account, (Whalin, par0232 teaches referring to FIG. 28, one of the ways the word may spread may be though tying the event to a social communications facility, such as Twitter, Facebook, an RSS feed, and the like. The user may be able to push content into one or more social communications facilities, such as through a social networking user interface 2800. For example, content may be pushed into a Twitter stream. The user may open a new account on the social communications facility, or tie to an existing account. For example, if the promoter chooses to tie their container to a Twitter account, people may then be able to follow the build-up of events, follow the events unfold, follow reaction to the events (e.g. before, during, and after the events). In embodiments, participating individuals may be able to tie the events at their locations and/or venue to separate accounts).
the set of digital communications indicating one or more relationships (Whalin, par0225 teaches the present invention may include alliance discussion, which may provide a combined online message forum and mailing list for each Alliance. Members of the Alliance may be able to post messages online through the site, send an email message to the Alliance mailing list, and the like. Members may opt to receive all messages by email, to receive only responses within a given thread by email, to view all messages on the web site, and the like. Individual threads of discussion may be flagged as private (e.g., only visible to members of the Alliance), as public (e.g., viewable by everyone), and the like).
with one or more individuals other than a user of the other user account in the alliance  (Whalin, par0227 teaches In embodiments, the present invention may include alliance resources, where each alliance may have the ability to create and publish wiki-style web resource pages as part of their Alliance site. These pages may be collaboratively created and edited by all members of the Alliance, though the Alliance Organizer may have final approval on what pages and changes are publicly visible outside of the Alliance members. Like alliance discussions, each resource page may be flagged as public (e.g., viewable by all site visitors) or private (e.g., only visible to Alliance members).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a private communication account associated with the user account, the set of digital  one of the most popular sources for obtaining and sharing information, see Whalin, par0003-0004.

As per claim 12.  Jacobson, Behforooz and Whalin disclose the computer-implemented method of claim 11.
          Jacobson further discloses the webpage corresponding to a listing of digital communications, a digital communication, a user profile, or a listing of user accounts. (Jacobson, par0127 teaches the social network webpage 216 can contain additional contact information and other information that can be extracted and used to create a person profile for the first user. The social network webpage 216 can also contain additional contacts that can be associated with the first user in a person profile. For example, persons on the friends list of the social network webpage 216, or persons who have posted comments or messages on the social network webpage 216 can be listed as contacts in a contact network for the first user).

As per claim 13.  Jacobson, Behforooz and Whalin disclose the computer-implemented method of claim 11.
          Jacobson further discloses the plurality types of data including a name of an individual, a name of an organization, an identifier of a communication account, a physical address, a job title, or an identifier of an Internet domain. (Jacobson, par0035 teaches the information displayed in the person profile 108 includes an e-mail address 116, a phone number 118, communication statistics 120, a contact network 122, a conversation list 124, and a files exchanged list 126. In some implementations, the person profile 108 can display additional contact information such as name, screen names, social network profile names, social network profile URLs, physical addresses, website URLs, additional e-mail addresses, or additional telephone numbers).

As per claim 14.  Jacobson, Behforooz and Whalin disclose the computer-implemented method of claim 11.
          Jacobson further discloses the set of computer-executable instructions further configured for: sending the request to the processor, the request including the type of data and user data related to the first user account; receiving the specific data from the processor. (Jacobson, par0124 teaches the computer 204 can receive an e-mail sent by the first user from the computer 202. The computer 204 can perform a search using a search engine 208 with the first user's e-mail address as the search criteria [sending a request to the processor]. The search engine 208 can return a search result [receiving the specific data] that includes the first user's phone number. This phone number can be displayed as part of a person profile for the first user. The search engine 208 can also return the URL for or link to a personal website 210 belonging to the first user. The personal website 210 may contain additional information about the first user that can be used to create a person profile, such as additional contact information).

As per claim 15.  Jacobson, Behforooz and Whalin disclose the computer-implemented method of claim 11.
          Jacobson further discloses when the certain data identifies the contact of the alliance network, the specific data including additional data describing the contact, when the certain data identifies an organization employing the contact, (Jacobson, par0081 teaches contact information 146 for the person 132 can include an e-mail address “jertel@examplecompanyltd.com”. A web search can be performed to identify the website associated with the e-mail extension “examplecompanyltd.com”. For example, this e-mail extension can be associated with a company called “Example Company ltd.” The website for Example Company ltd. can then be searched for information about the person 132. The website may include a profile page for the person 132 that includes contact information that can be added to the list of contact information 146 for the person 132's person profile 130. In addition, the URL for the profile page can be added to the list of contact information 146 for the person 132's person profile 130).
the specific data including data related to additional contacts of the alliance network employed by the organization. (Jacobson, par0125 teaches the e-mail address belonging to the first user may include an extension for a company. The computer 204 can perform a search using the search engine 208 with the e-mail extension as the search criteria. A result returned by the search can be a company website. The company website can be searched to reveal a profile page 212 for the first user on the company website [additional contacts profiles within the company will be revealed]. The profile page 212 may contain additional information about the first user that can be used to create a person profile, such as additional contact information or biographical information).

As per claim 16.  Jacobson, Behforooz and Whalin disclose the computer-implemented method of claim 11.
          Jacobson does not discloses the specific data including particular data related to a specific alliance network member that offered a specific digital communication in the one or more sets of private digital communications, the particular data indicating a communication score of a communication path for the first user to connect with the contact through a user of the specific alliance network member.
          Behforooz however discloses disclose the specific data including particular data related to a specific alliance network member that offered a specific digital communication in the one or more sets of private digital communications, the particular data indicating a communication score of a communication path for the first user to connect with the contact through a user of the specific alliance network member. (Behforooz, par0067-0068 teaches each query-based social circle may be scored based on a relevance of the query-based social circle to the particular user. In some examples, the relevance score can be based on the frequency at which the particular user interacts with the underlying subject of the social circle. For example, in the case of the underlying subject including a location (e.g., restaurant, park, coffee shop, museum), the relevance score can be based on the frequency at which the particular user visits the location. The more frequent that the user visits the location, the higher the relevance score. For example, the relevance score corresponding to a query-based social circle for a location that the user visits on a daily basis may be higher than the relevance score corresponding to a query-based social circle for a location that the user visits infrequently. In some implementations, the query-based social circles can be ranked in order based on the respective relevance scores and the top scoring (e.g., top two, top three) query-based social circles are displayed to the user).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of disclose the specific data including particular data related to a specific alliance network member that offered a specific digital communication in the one or more sets of private digital communications, the particular data indicating a communication score of a communication path for the first user to connect with the contact through a user of the specific alliance network member, as taught by Behforooz in the computer-implemented method of Jacobson, so social networks provide services that enable users to identify and associate with groups of other users who share a common interest, see Behforooz, par0003.


Claims 7-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in view of Behforooz further in view of Whalin, and further in view of Chen et al. (US20170147155A1) hereinafter Chen. 


As per claim 7.  Jacobson, Behforooz and Whalin disclose the non-transitory storage media of claim 1.
          Jacobson, Behforooz and Whalin do not explicitly disclose the specific data indicating an aggregate measure over all the one or more alliance network members to the first user account who have offered digital communications for exploration of relationships involving the contact.
          Chen however discloses the specific data indicating an aggregate measure over all the one or more alliance network members to the first user account who have offered digital communications for exploration of relationships involving the contact. (Chen, par0036 teaches in some implementations, the user information may include reputation information provided by other users (e.g., contacts of the user, customers of the user, colleagues of the user, etc.) in association with one or more user accounts associated with one or more third party servers 230 (e.g., reviews, ratings, posts, endorsements, acknowledgements, feedback, opinions, etc.). For example, other users may provide reputation information by reviewing the user, rating the user, commenting on the user, evaluating the user, etc. For example, other users may transact with the user and may provide reputation information associated with the user by interacting with a user account (e.g., providing a review, a comment, a rating, or the like)).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the specific data indicating an aggregate measure over all the one or more alliance network members to the first user account who have offered digital communications for exploration of relationships involving the contact, as taught by Chen in the non-

As per claim 8.  Jacobson, Behforooz,Whalin and Chen disclose the non-transitory storage media of claim 7.
          Jacobson further discloses the method further comprising receiving a request to expand the specific data, revising, in response to the request, (Jacobson, par 0114 teaches the portion 188 also includes a request contact information link 192. When clicked or selected, the request contact information link 192 can cause a communication addressed to the person using a known piece of contact information to be automatically generated. This automatically generated communication will request additional contact information from the person. If the person responds to the automatically generated communication, the requested contact information can be extracted from the response and displayed as part of the person profile).
the updated webpage with additional data related to each of the one or more alliance network members to the first user account who have offered digital communications for exploration of relationships involving the contact. (Jacobson, par 0129 teaches information extracted from communications between the first user and second user can also be used to update profile information on a social network webpage or other webpage. For example, the computer 204 can detect that the second user system has primarily used e-mail address “david@foo.com” in recent communications, while the second user's profile on the social network webpage 216 shows his email address as “david@bar.com”. The computer 204 can share the second user's new e-mail address with the social network webpage 216 and the social network can automatically update the second user's info or suggest he update it based on this changed behavior recorded by the computer 204).

As per claim 9.  Jacobson, Behforooz, Whalin and Chen disclose the non-transitory storage media of claim 8.
          Jacobson further discloses the additional data related to a specific alliance network member of the one or more alliance network members including an aggregate communication score over all communication paths for the first user to connect with the contact through a user associated with the specific alliance network member, (Jacobson, par 0072-0074 teaches the fun facts can include any combination of communication statistics, communication information, contact information, or contact statistics. In some implementations, communication statistics 140 can be shared with other persons. For example, the user can choose to share communication statistics with the person 132. The person 132 will then be able to view communication statistics 140 about his or her communications with the user. In some implementations, the user can indicate that one or more persons are trusted contacts. Communication statistics 140 can be automatically shared with all persons indicated as trusted contacts. Other information, such as calendar information, contact information, or contact network information can also be shared with trusted contacts).
the additional data being sorted by aggregate communication score over the one or more of alliance network members. (Jacobson, par0165 teaches the profile generator identifies the persons associated with a sender (or a recipient) of a message not only based on the headers (e.g., To, CC, BCC fields of an email), but also the message bodies which may contain identifications of the associated persons, such as names, email addresses, etc. The persons referred to in the header and/or the body of the messages are considered the contact network of the sender (or recipient). The contact network can be presented as part of the profile of the sender (or recipient), as illustrated in FIG. 1B, panel 154. The person in the contact network can be sorted according to the frequency that these people (and their associated email addresses) appeared in messages common to one another).

As per claim 10.  Jacobson, Behforooz and Whalin disclose the non-transitory storage media of claim 1.
          Jacobson, Behforooz and Whalin do not explicitly disclose the method further comprising: detecting a change to the webpage; extracting a second type of data of the plurality types of data from the change; determining whether the second type of data matches particular data regarding a second contact of the alliance network of the first user account.
          Chen however discloses the method further comprising: detecting a change to the webpage; extracting a second type of data of the plurality types of data from the change; determining whether the second type of data matches particular data (Chen, par0062 - 00063. Par0062 teaches in some implementations, reputation server 220 may embed a verification code in the graphical representation to permit the graphical representation to be verified. For example, the verification code may include a QR code, a bar code, a string of characters, or the like. Client device 240 may display the graphical representation (e.g., on a webpage associated with the user account), including the verification code, and another user may interact with the verification code. For example, another user, using another user device 210 may scan a verification code and transmit a verification request to reputation server 220. Reputation server 220 may receive the verification request from the other user device 210, may determine whether the graphical representation is authentic, and may provide a verification response to the other user device 210 based on determining that the graphical representation is authentic).
regarding a second contact of the alliance network of the first user account. (Chen, par0035 - 00036. Par0036 teaches  the user information may include reputation information provided by other users (e.g., contacts of the user, customers of the user, colleagues of the user, etc.) in association with one or more user accounts associated with one or more third party servers 230 (e.g., reviews, ratings, posts, endorsements, acknowledgements, feedback, opinions, etc.). For example, other users may provide reputation information by reviewing the user, rating the user, commenting on the user, evaluating the user, etc.).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of disclose the method further comprising: detecting a change to the webpage; extracting a second type of data of the plurality types of data from the change; determining whether the second type of data matches particular data regarding a second contact of the alliance network of the first user account, as taught by Chen in the non-transitory 

As per claim 17.  Jacobson, Behforooz and Whalin disclose the computer-implemented method of claim 11.
          Jacobson, Behforooz and Whalin do not disclose the specific data indicating an aggregate measure over all the one or more alliance network members to the first user account who have offered digital communications for exploration of relationships involving the contact.
          Chen however disclose the specific data indicating an aggregate measure over all the one or more alliance network members to the first user account who have offered digital communications for exploration of relationships involving the contact. (Chen, par0036 teaches in some implementations, the user information may include reputation information provided by other users (e.g., contacts of the user, customers of the user, colleagues of the user, etc.) in association with one or more user accounts associated with one or more third party servers 230 (e.g., reviews, ratings, posts, endorsements, acknowledgements, feedback, opinions, etc.). For example, other users may provide reputation information by reviewing the user, rating the user, commenting on the user, evaluating the user, etc. For example, other users may transact with the user and may provide reputation information associated with the user by interacting with a user account (e.g., providing a review, a comment, a rating, or the like)).


As per claim 18.  Jacobson, Behforooz,Whalin and Chen disclose the computer-implemented method of claim 17.
          Jacobson further discloses the set of computer-executable instructions further configured for: receiving a request to expand the specific data, revising, in response to the request, (Jacobson, par 0114 teaches the portion 188 also includes a request contact information link 192. When clicked or selected, the request contact information link 192 can cause a communication addressed to the person using a known piece of contact information to be automatically generated. This automatically generated communication will request additional contact information from the person. If the person responds to the automatically generated communication, the requested contact information can be extracted from the response and displayed as part of the person profile).
the updated webpage with additional data related to each of the one or more alliance network members to the first user account who have offered digital communications for (Jacobson, par 0129 teaches information extracted from communications between the first user and second user can also be used to update profile information on a social network webpage or other webpage. For example, the computer 204 can detect that the second user system has primarily used e-mail address “david@foo.com” in recent communications, while the second user's profile on the social network webpage 216 shows his email address as “david@bar.com”. The computer 204 can share the second user's new e-mail address with the social network webpage 216 and the social network can automatically update the second user's info or suggest he update it based on this changed behavior recorded by the computer 204).

As per claim 19.  Jacobson, Behforooz,Whalin and Chen disclose the computer-implemented method of claim 18.
          Jacobson further discloses the additional data related to a specific alliance network member of the one or more alliance network members including an aggregate communication score over all communication paths for the first user to connect with the contact through a user associated with the specific alliance network member, (Jacobson, par 0072-0074 teaches the fun facts can include any combination of communication statistics, communication information, contact information, or contact statistics.
          In some implementations, communication statistics 140 can be shared with other persons. For example, the user can choose to share communication statistics with the person 132. The person 132 will then be able to view communication statistics 140 about his or her communications with the user. In some implementations, the user can indicate that one or more persons are trusted contacts. Communication statistics 140 can be automatically shared with all persons indicated as trusted contacts.
           Other information, such as calendar information, contact information, or contact network information can also be shared with trusted contacts).
 the additional data being sorted by aggregate communication score over the one or more of alliance network members. (Jacobson, par0165 teaches the profile generator identifies the persons associated with a sender (or a recipient) of a message not only based on the headers (e.g., To, CC, BCC fields of an email), but also the message bodies which may contain identifications of the associated persons, such as names, email addresses, etc. The persons referred to in the header and/or the body of the messages are considered the contact network of the sender (or recipient). The contact network can be presented as part of the profile of the sender (or recipient), as illustrated in FIG. 1B, panel 154. The person in the contact network can be sorted according to the frequency that these people (and their associated email addresses) appeared in messages common to one another).

As per claim 20.  Jacobson, Behforooz and Whalin disclose the computer-implemented method of claim 11.
          Jacobson, Behforooz and Whalin do not explicitly disclose the set of computer-executable instructions further configured for: detecting a change to the webpage; extracting a second type of data of the plurality types of data from the change; 
          Chen however disclose the set of computer-executable instructions further configured for: detecting a change to the webpage; extracting a second type of data of the plurality types of data from the change; determining whether the second type of data matches particular data regarding a second contact of the alliance network of the first user account. (Chen, par0062 - 00063. Par0062 teaches in some implementations, reputation server 220 may embed a verification code in the graphical representation to permit the graphical representation to be verified. For example, the verification code may include a QR code, a bar code, a string of characters, or the like. Client device 240 may display the graphical representation (e.g., on a webpage associated with the user account), including the verification code, and another user may interact with the verification code. For example, another user, using another user device 210 may scan a verification code and transmit a verification request to reputation server 220. Reputation server 220 may receive the verification request from the other user device 210, may determine whether the graphical representation is authentic, and may provide a verification response to the other user device 210 based on determining that the graphical representation is authentic).
regarding a second contact of the alliance network of the first user account. (Chen, par0035 - 00036. Par0036 teaches  the user information may include reputation information provided by other users (e.g., contacts of the user, customers of the user, colleagues of the user, etc.) in association with one or more user accounts associated with one or more third party servers 230 (e.g., reviews, ratings, posts, endorsements, acknowledgements, feedback, opinions, etc.). For example, other users may provide reputation information by reviewing the user, rating the user, commenting on the user, evaluating the user, etc.).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the set of computer-executable instructions further configured for: detecting a change to the webpage; extracting a second type of data of the plurality types of data from the change; determining whether the second type of data matches particular data regarding a second contact of the alliance network of the first user account, as taught by Chen in the computer-implemented method of Jacobson, Behforooz and Whalin, so users may analyze reviews, comments, etc. when determining whether to transact with other users, see Chen par0001.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442